Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Catherine Shultz on 06/20/22.
The application has been amended as follows:
Claims 11-17 (cancelled).

Claim 1 (amended) A method for spectroscopical in-ovo gender determination of fertilized and incubated bird eggs comprising the steps of:
a. providing a number of passages in an egg shell of an egg for allowing entrance into an interior (d) of the egg and/or exit from the interior of the egg of electromagnetic waves suitable for spectroscopy,
 b. introducing electromagnetic waves into the interior of the egg,
 c. detecting electromagnetic waves exiting the egg, 
d. analyzing by spectroscopy of the exiting electromagnetic waves at [[at]] least one passage of the number of passages; and 
e. determining the gender of a chicken embryo (7) based on step d).


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “b. introducing electromagnetic waves into the interior of the egg, c. detecting electromagnetic waves exiting the egg, d. analyzing by spectroscopy of the exiting electromagnetic waves at at least one passage of the number of passages; and e. determining the gender of a chicken embryo (7) based on step d)” along with all other limitations of the claim. 

 

Claims 2-10 are allowable due to their dependencies. 
The closest references, Galli et al. (US 20170205353 A1) [cited in the IDS file by the applicant] and Steiner et al. (US 20120318981A1) [cited in the IDS file by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886